       Case 1:20-cv-01596-NONE-SAB Document 30 Filed 08/11/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JONAS B. FOSTER                                 )   Case No.: 1:20-cv-01596-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S MOTION
13          v.                                           TO AMEND THE COMPLAINT
                                                     )
                                                     )
14   TULARE COUNTY SHERIFF’S                             (ECF No. 29)
                                                     )
     DEPARTMENT, et al.,
15                                                   )
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to amend and/or supplement the complaint,
21   filed July 9, 2021. Defendants did not file an opposition and the time to do so has now passed. See
22   Local Rule 230(l).
23          Because Defendants have already answered the complaint, Rule 15(a)(2) of the Federal Rules
24   of Civil Procedure govern whether Plaintiff may amend. Under Rule 15(a)(2), “a party may amend its
25   pleading only with the opposing party's written consent or the court's leave” and the “court should
26   freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).
27   ///
28   ///
                                                         1
      Case 1:20-cv-01596-NONE-SAB Document 30 Filed 08/11/21 Page 2 of 2



1             Here, Plaintiff seeks to amend and/or supplement the first amended complaint to add that he is

2    suing Defendants in their individual capacities. Based on the lack of opposition and in the interest of

3    justice, Plaintiff’s motion to amend shall be granted. Accordingly, it is HEREBY ORDERED that the

4    first amended complaint filed on January 15, 2021 (ECF No. 12) is AMENDED to reflect that

5    Defendants “are sued in their individual capacity.” (ECF Nos. 29.)

6
7    IT IS SO ORDERED.

8    Dated:     August 11, 2021
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
